DETAILED ACTION
Response to Arguments
Applicant's arguments filed 20 December 2021 have been fully considered but they are not persuasive.  Specifically, applicant’s argues (1) the combination of references not being properly motivated because Veith et al. is a liquid electrolyte and Yu is drawn to a composite electrolyte and (2) the claims now include properties not taught by the prior art.  
In regard to (1) as Yu specifically teaches the advantage of the hollow silica particles over non-hollow silica particles is to allow liquid electrolyte to penetrate the spheres so that Li ions can pass through the spheres reducing the blocking effect (that non-hollow spheres have in regard to Li ion conductivity - see page 301 Characterization of MHSi Spheres), the Examiner maintains that a person of ordinary skill in the art at the time the instant application was filed would appreciate that this benefit would be applicable to fully liquid electrolytes, and not just to composite electrolytes, as the composite electrolyte in Yu includes the same liquid components (i.e. carbonate solvents) which have the ability to penetrate the hollow silica to increase ionic conductivity. 
In regard to (2) applicant’s arguments fail to provide sufficient evidence to overcome the prima facie case of obviousness of the claimed product (with particular properties) over the product formed in the prior art combination of references.  
In following the examination guidelines established in the MPEP 2112 for a product claim where properties are claimed (cited in previous office action and below), the prior art has been established as forming a substantially identical product (i.e. from substantially the same composition, see paragraph [0079] of Veith et al. compared to paragraph [0067] of the specification as originally filed - both electrolyte compositions are about 1M LiPF6 in an EC/DMC mixture with 10-50% filler) by a substantially identical method (mixing) and applicant has failed to provide persuasive evidence that the prior art 
V. ONCE A REFERENCE TEACHING PRODUCT APPEARING TO BE SUBSTANTIALLY IDENTICAL IS MADE THE BASIS OF A REJECTION, AND THE EXAMINER PRESENTS EVIDENCE OR REASONING TO SHOW INHERENCY, THE BURDEN OF PRODUCTION SHIFTS TO THE APPLICANT
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).

In the instant case, one of ordinary skill the art would presume that the electrolyte of the prior art would have the same properties of claimed product as such is dictated primarily by the composition. 
Applicant argues that Yu teaches lower levels of ionic conductivity.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, the only teaching of Yu imported into to Veith et al. is for the hollow nature of the silica particles.
Therefore the rejection is maintained and made FINAL.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Relevant MPEP Sections
MPEP 2112.01 relating to Composition, Product, and Apparatus Claims:  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
MPEP 2113 relating to Product by Process limitations - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

Claim Rejections - 35 USC § 103
Claims 1-4 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Veith et al. (US Pub 2017/0104236 of record) in view of Yu et al. (“Single-ion Polyelectrolyte/ Mesoporous Hollow-Silica Spheres, Composite Electrolyte Membranes for Lithium-ion Batteries” of record).
In regard to claims 1 and 8-13, Veith et al. teach a shear-thickening electrolyte solution (see title) comprising: a polar solvent (such as EC, DMC, PC etc. - paragraph [0057]); an electrolyte dissolved in said polar solvent (such as LiPF6 - paragraph [0058]); and 
ceramic filler (such as BN, alumina, silica etc. - paragraph [0067], present in an amount such as 20 to 40 weight percent - paragraph [0056]) dispersed in said polar solvent, said ceramic filler having an aspect ratio, length to width, of greater than 1:1 (particles which are not necessarily spherical - see paragraph [0063]) and being functionalized (treated with a halogen terminated silane polymerization initiator) to provide terminal end groups that interact with the polar solvent to form a solvation layer 
While the prior art does not specifically disclose an aspect ratio of the ceramic particles, the prior art appreciates the ability to use non-spherical particles (paragraph [0063] - non spherical particles naturally have a length longer than a width) and therefore reasonably overlap the claimed aspect ratio. In any event, the Examiner notes that changes to size and shape of the prior art particles to tailor the properties thereof are an obvious modification absent evidence to the contrary or of criticality (see MPEP 2144.04 Part IV).
Claim 1 differs in calling for a hollow ceramic filler.  However, Yu et al. teach a similar composite electrolyte for lithium ion batteries and the desirability to use mesoporous or hollow silica spheres as opposed to solid spheres because the hollow spheres act as a micro storage receptacle for electrolyte (such as those in dissolved in carbonate solvents) and allow lithium ions to pass through the spheres preventing the blocking effect that can occur from solid spheres which lowers ionic conductivity (see section 3.1 Characterization of MHSi Spheres, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use hollow silica as the ceramic filler in the electrolyte of Veith et al. as such results in battery cells with enhanced ion conductivity in the electrolyte as taught by Yu et al.
In regard to the amendment, as Veith et al. teach a substantially identical composition (see paragraph [0079] of Veith et al. compared to paragraph [0067] of the specification as originally filed - both electrolyte compositions are about 1M LiPF6 in an EC/DMC mixture with 10-50% silica filler) the ionic conductivity of the prior art combination is reasonably presumed to obviate the ranges of the claims as amended (MPEP sections 2112 and 2144.05 above) as applicant has failed to provide sufficient evidence to the contrary. 
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Veith et al.  and Yu et al. as applied to claim 1 and further in view of Ye et al. (“Effect of Nanorod Aspect Ratio on Shear Thickening Electrolytes for Safety-Enhanced Batteries” a copy of which is of record).
Veith et al. teach the shear thickening electrolyte as applied above but does not disclose particulars of the ceramic filler.  However, Ye et al. teach a similar shear thickening electrolyte and the desirability to use porous (i.e. hollow - see 2.1 Morphology characterization) silica nano-rods with an aspect ratio such as 5 or 8 (AR5 and AR8) because such resulted in battery cells with enhanced ballistic test results (see 2.4 Ballistic tests). 
Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention filed to use silica nano-rods with an aspect ratio such as 5 or 8 as the ceramic filler in the electrolyte of Veith et al. as such resulted in battery cells with enhanced ballistic properties as taught by Ye et al.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grosvenor (US Pub 2010/0035141 newly cited) teaches an electrode including hollow ceramic materials for increased electrolyte percolation (see abstract, figure 1, paragraph [0042-0049]) considered relevant to the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723